Upon the former appeal in this cause (Grace v. Montgomery,207 Ala. 188, 92 So. 412), the bill filed by this appellant was held sufficient as against any objection interposed thereto as one by a junior mortgagee seeking redemption from the senior mortgage. The respondents' pleas 1 and 2 were held insufficient as a defense, and upon remandment of the cause the respondents filed pleas A and B as a defense. The trial court held these pleas sufficient and the *Page 388 
proof establishing the averments thereof, denied relief to the complainant, and dismissed the bill. From this decree the complainant has prosecuted this appeal; and the important question presented is as to the sufficiency of pleas A and B.
The bill discloses that the mortgage to complainant was executed by W. H. Montgomery and wife on August 3, 1916, payable January 1, 1917, and duly recorded on September 23, 1916. The pleas disclose that W. H. Montgomery and wife executed on August 12, 1915, a mortgage upon the same property to W. A. Worthy and I. G. Lynch, which was duly recorded September 7, 1915, and that on October 8, 1917, W. A. Worthy, one of the mortgagees, transferred and assigned his interest in the mortgage and the lands therein described to respondent C. J. Montgomery, which transfer was entered on the margin of the record, and on October 25, 1917, I. G. Lynch, the remaining mortgagee, also transferred and assigned his interest in the mortgage and lands to said C. J. Montgomery, and that by reason of these assignments the said C. J. Montgomery became the owner of the entire interest in the mortgage. The pleas further disclose that on December 8, 1917, W. H. Montgomery and wife, the mortgagors, executed a warranty deed conveying to the said C. J. Montgomery the lands described in the mortgage in lieu of foreclosure thereof, and in settlement of said mortgage indebtedness. This deed was duly recorded on December 20, 1917, and since the execution thereof C. J. Montgomery has claimed to own the land.
Plea B has the additional averment that, more than two years having elapsed since the execution and recordation of the deed, this suit by the complainant is barred.
The defense here sought to be interposed as against the right of this complainant, as junior mortgagee, to redeem, rests upon the execution of the deed by the mortgagors W. H. Montgomery and wife to the assignees of the senior mortgagees; this deed being in lieu of foreclosure. As between the mortgagor and the assignees of the senior mortgagees, the transaction being free from fraud or oppression is held to be binding between the parties, and such conveyances have been upheld by numerous decisions of this court. Stoutz v. Rouse, 84 Ala. 309, 4 So. 170; Farrow v. Studivant Bank, 184 Ala. 208, 63 So. 973; Grace v. Montgomery, supra.
The mortgage, however, was not foreclosed either under power of sale or by decree of the court; the agreement between the mortgagor and mortgagees resulting in the execution of the deed being merely in lieu of foreclosure. Therefore there does not arise the question as to the statutory right of redemption so far as this complainant is concerned.
The rights of the junior mortgagee for the exercise of the equity of redemption conveyed to him by virtue of his mortgage, and of which the senior mortgagee had notice, cannot be affected by the private arrangement or agreement entered into between the mortgagor and senior mortgagee.
"A subsequent mortgagee is presumed to have acquired his interest with reference to the existing liens as they appear of record, and his rights cannot be prejudiced by private arrangement between the parties." 2 Jones on Mortgages (7th Ed.) § 730.
See, also, Id. § 732; Alexander v. Welch, 10 Ill. App. 181; Bunker v. Barron, 93 Me. 87, 44 A. 372; Whittacre v. Fuller,5 Minn. 508 (Gil. 401); Rogers v. Herron, 92 Ill. 583; 11 Am. 
Eng. Ency. of Law (2d Ed.) p. 220; 27 Cyc. pp. 1376-1378.
At the time of the execution of the deed of W. H. Montgomery and wife to C. J. Montgomery, which is alleged in the pleas to have been in lieu of the foreclosure thereof (the deed itself appearing upon its face to be a warranty deed without reference to the mortgage), complainant's mortgage was on record, and when the said C. J. Montgomery took this deed he was by law driven to the record, and was bound by the notice which the record afforded as to complainant's mortgage.
Speaking to a similar question, the Illinois Court of Appeals in Alexander v. Welch, 10 Ill. App. 186, said:
"So long as he claims under his first mortgage only, the record of subsequent conveyances is not constructive notice to him. He is not bound to search the record from time to time for other incumbrances; only subsequent purchases and incumbrances are charged with notice by the statute. But when the mortgagee, or a third person, afterward takes a deed or mortgage on a part of the same property described in the first mortgage, he is driven to the record, and is as to such conveyance a subsequent purchaser or incumbrancer, and is bound by the notice which the record affords at that time."
The principle of these authorities was recognized by this court in Rothschild v. Bay City Lbr. Co., 139 Ala. 571,36 So. 785. That portion of the opinion pertinent to the question here under consideration is epitomized in the third headnote as follows:
"A junior mortgagee, having taken a mortgage upon the growing trees standing on land, after the mortgagor had executed a mortgage to all of such land, having an interest in the land by reason of the equity of redemption in the trees, acquired from the mortgagor, may maintain a bill against a prior mortgagee to redeem from under his mortgage; and this right of redemption is not affected or prejudiced by the fact that the mortgagor, after the execution of the second mortgage, executed a deed proper to convey all of the lands to the senior mortgagee."
It was there also held that this right was not dependent upon a private agreement *Page 389 
between the mortgagor and the senior mortgagee, purporting to provide for a redemption or purchase by the mortgagor within two years from the execution of the deed, and that this agreement did not operate as a limitation of time for the assertion of the right of redemption claimed under the bill. The bill in that case was filed more than two years from the execution of the deed from the mortgagor to the senior mortgagee, and a review of the facts as set forth in the report of that case in connection with the opinion is persuasive that it is decisive of the instant case contrary to the contention of the appellees.
We have therefore reached the conclusion that the pleas did not establish a complete defense as against the right of this complainant to exercise the equity of redemption as a junior mortgagee, and that the court below incorrectly decreed.
The decision upon the sufficiency of pleas 1 and 2 upon the former appeal was correct, but the dictum of the court, speaking to a view of an amendment to these pleas upon remandment of the cause, was erroneous, and is disapproved, and the former opinion to this extent is modified.
The decree of the court below will be reversed and the cause remanded.
Reversed and remanded.
All the Justices concur, except THOMAS, J., not sitting.